Ex 10.1



AMENDMENT TO
CIENA CORPORATION 2008 OMNIBUS INCENTIVE PLAN




THIS AMENDMENT No. 3 (this “Amendment”) to the Ciena Corporation 2008 Omnibus
Incentive Plan (the “Plan”) which increases the number of shares available for
issuance under the Plan by six million, six hundred thousand (6,600,000) shares,
was adopted by the Board of Directors of Ciena Corporation (the “Company”) on
February 4, 2014, and is effective as of April 10, 2014, the date upon which the
Amendment received approval of the stockholders of the Company.


1.  The Plan is hereby amended by deleting Section 4.1 and replacing it in its
entirety as follows:
“4.1. Number of Shares Available for Awards.
 
Subject to adjustment as provided in Section 17 hereof, the number of shares of
Stock available for issuance under the Plan shall be twenty five million one
hundred thousand (25,100,000), all of which may be granted as Incentive Stock
Options, increased by shares of Stock covered by awards granted under a Prior
Plan that are not purchased or are forfeited or expire, or otherwise terminate
without delivery of any Stock subject thereto, to the extent such shares would
again be available for issuance under such Prior Plan. Stock issued or to be
issued under the Plan shall be authorized but unissued shares; or, to the extent
permitted by applicable law, issued shares that have been reacquired by the
Company.”


* * *


To record adoption of the Amendment of the Plan by the Board as of February 4,
2014, and approval of the Amendment by the Company’s stockholders on April 10,
2014, the Company has caused its authorized officer to execute this Amendment to
the Plan.








CIENA CORPORATION






By: /S/ David M. Rothenstein
Name: David M. Rothenstein
Title: Sr. VP, General Counsel and Secretary
Date: April 10, 2014



